Case 0:18-cv-61513-JEM Document 22 Entered on FLSD Docket 08/14/2019 Page 1 of 3




                        UNITED STATES DISTRICT COURT FOR THE
                             SOVTHERN DISTM CT OF FLORIDA
                                FOR T LA U DEIUM LE DIV ISION
                       C ase N um ber: 18-61513-CIV -M AR TlNE Z-SN O W

  WESTCHESTER FIRE INSJJM NCE'
  COM PAN Y ,

         Plaintiff,

  VS.

  DYAN RUEL M ILES and PIONEER
  CONSTRUCTION M ANAGEM ENT
  SERV ICES,lN C.,

         Defendants.
                                             /

                 FINAL DEFAULT X JDGM ENT AGM NST DEFENDANTS

         THIS CAUSE camebeforetheCpurtonPlaintiffsMotionforDefaultFinalJudgment,
  EECFNo.161.A Clerk'sbefaulthasbeen enteredagainstDefendants,EECFNo.131,forfailure
  to answerorotherwiserespond to PlaintiffsComplaint. ThisCourtentered an Orderon Default

  FinalJudgm entProcedure,requiring Defendants to properly respond to Plaintiff's Complaint

  and/ormoveto setasidetheClerk'sDefaultby adatecertain,(ECF No.14j. To date,neither
  Defendanthascomplied with eitherinstruction. M oreover,Plaintiffhasfiled a certification on

  the record reflecting thatcopies ofthe Clerk's Defaultand Plaintifps m otion for defaultfinal

 judgmentweresenttoDefendants,(ECFNos.15atld171,Further,PlaintiffhasàledAffidavits
  in supportofitsmotionfordefàultfinaljudgment,EECFNos.16-1and 16-3j.
         This action arises out of D efendants' default on Bonds issued by Plainiiff and an

  indemniûcationagreementbetweentheparties.A courymayentçradefaultjudgmentonly ifthe
  facm al allegations of the com plaint provide a sufticieùt legal basis for entty of a default

 judgment.NishimatsuConstr.Co.v.HoustonNat'lBank,515F.2d 1200,1206(5th Cir.1975).,
Case 0:18-cv-61513-JEM Document 22 Entered on FLSD Docket 08/14/2019 Page 2 of 3




         TheCourthasreviewedtheallegationsoftheComplaint,EECFNo.1),andtheAffidavits
  submitted by Plaintiffin supportofitsmotion fordefaultfinaljudgment,EECF Nos.16-1and
  16-31.AfterconsideringthemotionfordefaultfinaljudgmentandaccompanyingAffdavits,the
  record and being otherwise fully advised in the prem ises,the Courtfinds a sufficientlegalbasis

  forentry ofdefaultfinaljudgmentagainstDefendants.
         A ccordingly,aflercarefulconsideration,itishereby:

         O R DER ED AN D AD JU D G ED that

         1.      Plaintiff'sM otion forDefaultFinalJudgment,(ECF No.16j,isGRANTED,as
  setforth herein.

         2.      FinaldefaultjudgmentisENTERED infavorofPlaintiffW ESTCHESTER FIRE
  INSUM NCE COM PANY and against Defendants DYAX RUEL M ILES and PIONEER

  CONSTRUCTION M ANAGEM ENT SERVICES,W c.,jointlyandseverally,asfollows.
         (a)     Defendants DYAN RUEL MILES and PIONEER CONSTRUCTION
  MANAGEM ENT SERVICES,INC.shallpostcollateral,jointly and severally,with Plaintiff
  W ESTCHESTER FIRE INSURAN CE COM PANY, in the am ount of $105,726.89,

  representing $63,895.89 in lossexposure forDaildn Applied Am erica'sInc.Hollywood Library

  ProjectBond 7945 and $41,831.00 in lossexposure forKoldaire Broward County Emergency
                       1
                       ,


  Ops.Ctr.Bond7945,withinthirty (30)daysofentryofthisOrder.
         (b)     Plaintiff W ESTCHESTER FIRE INSURANCE CUM PANY shall have and
  recover from    D efendants D YAN      RU EL M ILES and PION EER CON STRU CTION

  MANAGEM ENT SERVICES, INC.,jointly and sevemlly, the amount of $164,514.09,
  representing $81,582.00 in claimslossesforJohvon Controls TreeTopsProjectBond 7945,
  $32,504.50 inclaim lossesforJolmson ControlsJudicialTowerProjectBond7945,$17,736.07
Case 0:18-cv-61513-JEM Document 22 Entered on FLSD Docket 08/14/2019 Page 3 of 3




  inclaim lossesforTranePeskoeProjectBond3974,and $32,691.52 inclaim lossesforM armich
  PeskoeProjectBond3974.Interestshallaccruethereon atthelegalrateasprovidedby1aw from
                                                             l
  thedateofthisOrder,forwhich sum 1etexecution issue.

         3.      The Court RESERVES JURISDICTION to determ ine the nm otmt of

  prejudgmentinterestand attorneys'feesand coststo which Plaintiffisentitled. Counselfor
  Plaintiffisdirected to file am otion forattorney'sfeesand costs,with supporting documentation

  and time records,aswellasa motion to determinethenmountofprejudgmentinterest,on or
  before14 davsfrom thedate ofthisOrder.
                         .                                           /'

         4.      Thiscaserem ainsCLOSED,and a11pendingm otionsareDENIED AS M O OT.

         5.      ItisPlaintiff'sresponsibilitvto immediately provide acopy ofthisjudgmentto
  D efendants and to tile a certification on the record.

         DONEAND ORDERED inChambersatMiami,Florida,this h'ydayofAugust,2019.



                                                           JO SE E. ARTINEZ
                                                           UN ITE STA TES D ISTRICT JU D GE
  Copiesprovided to:
  M agistrateJudge Snow
  A11CounselofRecord
